Citation Nr: 1025565	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-01 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1968 to December 
1970.

This appeal comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim of entitlement to service connection 
for PTSD on the basis that new and material evidence had not been 
received.  The January 2005 rating decision also denied the 
Veteran's claims of entitlement to service connection for major 
depressive disorder with psychotic features and bipolar disorder.

In January 2010, the Veteran testified via videoconference before 
the undersigned Veterans Law Judge, seated at the Board's Central 
Office in Washington, D.C.  A transcript of the hearing has been 
associated with the claims file. 

For the purposes of determining whether new and material evidence 
has been received in order to reopen the Veteran's claim of 
entitlement to service connection for PTSD, the Board notes that 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that, for purposes of determining whether a new 
claim has been submitted under 38 U.S.C.A. § 7104(b), the 
"factual basis" of a service connection claim is the Veteran's 
disease or injury, rather than the symptoms of that disease or 
injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see 
also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Further, the United States Court of Appeals for Veterans Claims 
(Court) has recently determined that the scope of Boggs and 
Ephraim is limited to claims to reopen.  Specifically, the Court 
stated that Boggs, as well as Ephraim, relies upon a diagnosis to 
define the scope of a claim only retrospectively, after there has 
been a finding of fact based upon competent medical evidence.  
See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (emphasis in 
original).  In contexts of section 5108 and requests to reopen, 
this accomplishes a balancing effect that preserves the finality 
of agency decisions while not precluding veterans from pursuing 
claims based on evidence of injuries or diseases distinct from 
those upon which benefits have been denied.  Id.  However, the 
Court determined that the advantages of treating separate 
diagnoses as separate claims in cases to reopen do not exist 
where separate diagnoses are rendered for the same reported 
symptoms during the initial processing of a claim for benefits.  
Id.

Therefore, in light of the Court's decision in Clemons and the 
Board's decision to reopen the Veteran's claim of entitlement to 
service connection for PTSD herein, the Board has recharacterized 
the issue regarding the merits of the Veteran's claim of 
entitlement to service connection for PTSD as entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.

The Board notes that the Disabled American Veterans (DAV) has 
served as the Veteran's representative during the course of the 
appeal.  The Veteran, by a July 2008 VA Form 21-22, Appointment 
of Veterans Service Organization as Claimant's Representative, 
appointed Veterans of Foreign Wars (VFW) as his representative, 
thereby replacing DAV.  However, in November 2009, the RO mailed 
a hearing notification letter to the Veteran and DAV and DAV 
represented the Veteran at his January 2010 Board hearing.  VFW 
has not offered any evidence or argument on the Veteran's behalf. 
However, by a March 2010 letter, VFW acknowledged that DAV had 
been actively involved in the Veteran's appeal and informed the 
Board that they would not issue an Informal Hearing Presentation 
on the Veteran's behalf unless the Veteran clarified that he 
intended VFW to represent him.  

The Board sought clarification as to which organization the 
Veteran intended to represent him by a May 2010 letter.  The 
Board informed the Veteran that if he did not respond within 30 
days of the date of the letter, the Board would proceed as if he 
were unrepresented.  To date, the Veteran has not responded.  
Thus, the issue of representation remains unclear to the Board.  
As the decision herein to reopen the Veteran's claim of 
entitlement to service connection for PTSD on the basis that new 
and material evidence has been received is not prejudicial to the 
Veteran, the Board may proceed thus far.  However, on remand, the 
AMC must continue the Board's efforts in clarifying the 
representation issue. 

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, addressed in the REMAND 
portion of the decision below, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for 
PTSD was previously denied in an April 2001 rating decision.  The 
Veteran was notified of that decision but failed to perfect a 
timely appeal.  The decision became final.

2.  The evidence as to the Veteran's claim of entitlement to 
service connection for PTSD received since the last final denial 
in April 2001 is new, in that it is not cumulative and was not 
previously considered by decision makers, and it is also material 
because it raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The April 2001 rating decision that denied the Veteran's 
claim of entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for PTSD.  
38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In light of the favorable disposition, limited only to the issue 
of whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for PTSD, the Board 
finds that a discussion as to whether VA's duties to notify and 
assist the Veteran have been satisfied is not required.  The 
Board finds that no further notification or assistance is 
necessary, and that deciding the appeal, limited only to the 
issue of whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for PTSD, at 
this time is not prejudicial to the Veteran.

New and Material Evidence

Service connection for PTSD was previously denied in an April 
2001 rating decision.  The claim of entitlement to service 
connection for PTSD may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991). 

Although the RO did not reopen the Veteran's claim, the Board 
must consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Barnet v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran filed this application to reopen his claim in May 
2004.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

It appears that the evidence before VA at the time of the prior 
final decision in April 2001 consisted of the Veteran's claim of 
entitlement to service connection for PTSD and his service 
treatment records.  The RO found that there was no evidence of a 
PTSD diagnosis or an in-service stressor.  The Veteran's claim of 
entitlement to service connection for PTSD was denied.  

The April 2001 rating decision was not appealed and became final.  
38 U.S.C.A.     § 7105; 38 C.F.R. § 20.1103.  Newly received 
evidence since April 2001 includes VA and private treatment 
records, testimony presented at a January 2010 Board hearing, and 
the statements of the Veteran and his sister.  The Board finds 
that the evidence as to the Veteran's claim of entitlement to 
service connection for PTSD received since the last final 
decision in April 2001 is new in that it was not previously 
considered by agency decision makers, or cumulative or redundant 
of other evidence of record.  The evidence is also material in 
that it relates to an unestablished fact, specifically, evidence 
of a PTSD diagnosis and an in-service stressor.  

Further, new evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where it 
may not convince the Board to grant the claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

Accordingly, new and material evidence as to the Veteran's claim 
of entitlement to service connection for PTSD has been received, 
and such claim is reopened.  As discussed above, the Board has 
recharacterized the Veteran's claim of entitlement to service 
connection for PTSD as entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.




ORDER

The claim of entitlement to service connection for PTSD is 
reopened.  To that extent only, the appeal is allowed.


REMAND

Additional development is needed prior to further disposition of 
the claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2009).

When the evidence does not establish that a veteran is a combat 
veteran, his assertions of service stressors are not sufficient 
to establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service record 
or other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 
12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).  The Veteran contends 
that he has PTSD related to alleged service stressors he incurred 
while serving in the Republic of Vietnam, warranting service 
connection for PTSD.  See 38 C.F.R. § 3.304(f).

The Veteran's service personnel records indicate that he was 
stationed in the Republic of Vietnam from July 2, 1969 to 
December 21, 1970.  The Veteran's military occupational specialty 
is listed as radio relay and carrier attendant and radio 
mechanic.  He was assigned to Co C 52nd Sig Bn HQ.  The Veteran's 
service personnel records, including his service separation form, 
show no awards or decorations for combat service.  Post-service 
treatment records show that the Veteran has received psychiatric 
treatment, and that he was diagnosed with PTSD in as early as 
November 2004.

The Boards notes here that VA treatment records dated in June 
2001 indicate that the Veteran was diagnosed with depression.  
Private treatment records dated in November 2004 indicate that 
the Veteran was diagnosed with major depressive disorder, 
recurrent, with psychotic features.  Report of an October 2004 
evaluation associated with the Veteran's claim of entitlement to 
disability benefits from the Social Security Administration 
indicates that he was diagnosed with major depressive disorder, 
severe, with psychotic features, and history of bipolar disorder. 

The Veteran's claim has been denied on the basis that his alleged 
stressors have not been verified.  The Board notes that report of 
the Veteran's stressors has evolved during the course of the 
appeal and has been subject to typographical errors and mistakes 
regarding the names of particular fellow service members.  The 
Board finds that while a number of statements regarding the 
Veteran's in-service stressors are associated with the claims 
file, the transcript of the January 2010 Board hearing contains 
the most complete report of the Veteran's alleged stressors.  

At the time of his Janaury 2010 Board hearing, the Veteran 
reported that Sergeant [redacted], the advisor of Mac V Team 85, was 
killed in August or September 1969 when the 105 rifle he fired 
exploded.  The Veteran reported that he had to clean up the mess 
left after Sergeant [redacted] was killed as he was on guard duty at 
the Mac V Team 85 base in Muong Khuong.  The Veteran reported 
that he was in the same compound as Advisor Team 85 with the 5th 
Special Forces.  

The Veteran also reported that he was in a convoy to Saigon to 
get supplies and he saw Sergeant [redacted] run over a land mine 
and blow up on September 29, 1969.  The Veteran reported that the 
supply convoy traveled from Saigon to Chanh Hoa and then to Muong 
Khuong.  He reported that at the time of the land mine incident, 
his convoy came under fire.  

The Veteran also reported that while he was assigned to Mac V 
Team 85, he came under regular mortar attacks while at Muong 
Khuong over a number of months in 1969, specifically, September.  

Thus, the Veteran has described in-service stressors that may be 
capable of verification, and an attempt at verification must be 
made on this basis.

As the Veteran did not engage in combat, the alleged stressors 
must be verified by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).  Because no attempt to verify stressors 
through the United States Army & Joint Services Records Research 
Center (JSRRC) has yet been made, the RO should attempt to verify 
the listed stressors through JSRRC.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran another opportunity 
to clarify which organization, if any, he 
intends to represent him in the present 
appeal.  The Veteran should be advised that 
if he does not respond to the clarification 
request, the Board will proceed as if he is 
unrepresented.  

a)  Advise the Veteran that if he intends DAV 
to remain active in his appeal, he must 
submit a VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's 
Representative, to that effect.

b)  If the Veteran responds to the 
clarification request that he intends VFW to 
represent him in his appeal, forward evidence 
of such clarification to VFW and allow VFW an 
opportunity to submit evidence or argument on 
the Veteran's behalf, to include an Informal 
Hearing Presentation, and/or elect a hearing 
before the Board.  

c)  If VFW elects a hearing before the Board, 
schedule such.

Any responses from the Veteran or any 
organization, including negative responses, 
must be associated with the claims file.

2.  Provide the Veteran another opportunity 
to supplement the record with any additional 
details concerning his alleged in-service 
stressors including the date (i.e. month and 
year) and location of said occurrences; the 
names of individuals injured or killed; 
"buddy statements" containing verifiable 
information, to include time periods, 
regarding the events claimed as "stressors" 
during his military service; and any other 
information which could be used to 
substantiate his claim.

The Veteran should be advised that this 
information is necessary to obtain supportive 
evidence of the claimed stressful events in 
service and that he must be as specific as 
possible, because without such details an 
adequate search for verifying information 
cannot be conducted.

3.  Forward the Veteran's statement of 
alleged PTSD stressors, as well as copies of 
his service personnel records and any other 
relevant evidence, to the JSRRC. Request that 
JSRRC attempt to verify the alleged 
stressors.  A specific request should be made 
for the activity and location of the Veteran 
on September 29, 1969, mortar attacks on the 
Veteran's unit in Muong Khuong from August to 
September 1969, and casualties, including 
Sergeant [redacted], in August or September 1969 
in Muong Khuong.  Request that JSRRC provide 
the unit history for the Veteran's unit.  If 
more detailed information is needed for such 
research, the Veteran should be given the 
opportunity to provide it.  If a negative 
response is received from JSRRC, the claims 
file must be properly documented in this 
regard.

4.  Thereafter, schedule the Veteran for a VA 
psychiatric examination for the purpose of 
ascertaining a nexus between the Veteran's 
service and any currently diagnosed acquired 
psychiatric disorder. 

a)  If the Veteran is diagnosed with an 
acquired psychiatric disorder, other than 
PTSD, the examiner must ascertaining whether 
it is at least as likely as not (at least a 
50 percent probability) that such 
diagnosed acquired psychiatric disorder was 
incurred in or aggravated by his service, or 
is otherwise related to service. 

b)  If the Prior to the examination, specify 
for the examiner the stressor or stressors 
that it is determined is/are established by 
the record, and the examiner must be 
instructed that only that/those event(s) may 
be considered for the purpose of determining 
whether the Veteran was exposed to one or 
more stressors in service.

The examiner should conduct the examination 
with consideration of the current diagnostic 
criteria for PTSD. The examination report 
should include a detailed account of all 
pathology present.  Any further indicated 
special studies, including psychological 
studies, should be accomplished.

If a diagnosis of PTSD is appropriate, the 
examiner should specify:  (1) whether each 
alleged stressor found to be established by 
the evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the diagnosis 
of PTSD have been satisfied; and (3) whether 
there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established by 
the record and found to be sufficient to 
produce PTSD by the examiner.

The claims folder must be made available to 
the examiner for review and its availability 
should be noted in the opinions that are 
provided.  A complete rationale should be 
provided for all opinions given.  The 
opinions should be based on examination 
findings, historical records, and medical 
principles.  The examiner should fully 
articulate a sound reasoning for all 
conclusions made.

c)  The Veteran should be advised of the 
consequences of his failure to report for a 
scheduled examination, pursuant to 38 C.F.R. 
§ 3.655 (2009).  The claims file must be 
properly documented regarding any 
notifications to the Veteran as to the 
scheduled examination.

5.  Then, readjudicate the Veteran's claim of 
entitlement to service connection for an 
acquired psychiatric condition, to include 
PTSD.  If the action remains adverse to the 
Veteran, provide him and any properly 
appointed representative with a Supplemental 
Statement of the Case and allow him an 
appropriate opportunity to respond thereto.  
Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent possible) 
in compliance with this REMAND. If any action is not undertaken, 
or is taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


